                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

JENNA HUMPHERY, and            )
JEREMY HUMPHERY                )
     Plaintiffs,               )
                               )
V.                             )    No. 3:19-cv-00669
                               )
                               )
HART XPRESS, INC. and          )    MAGISTRATE JUDGE BROWN
GARVIS GENE DIXON              )
    Defendants.                )
                   ORDER DISMISSAL WITH PREJUDICE

    Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the parties, through

their respective counsel, have stipulate to the dismissal of this action with prejudice, each party

to bear its own costs and expenses (DE 12). Accordingly, this action is DISMISSED WITH

PREJUDICE, and the Clerk is directed to close the file. Any pending Motions are DENIED as

MOOT. This Order shall constitute the final judgment in this case pursuant to Federal Rule of Civil

Procedure 58.




                                                                            /S/Joe B. Brown

                                                                            Joe B. Brown

                                                                            U.S. Magistrate Judge




                                                 2
       Case 3:19-cv-00669 Document 12 Filed 01/02/20 Page 2 of 2 PageID #: 44
